Title: To Thomas Jefferson from John E. Rigden, 7 March 1808
From: Rigden, John E.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore March 7th. 1808;
                  
                  You will be pleased to remember that I carried to England a Gold watch for Mrs. Randolph to be repaired, I was so pinched for time a few days prior to my sailing for this Country that I had not time to examine my bills from some houses.—I observe that I have been charged for the repairs of that watch £14. Sterling, this is evidently an error, & I suppose they have omitted to credit the Gold in the old Cases—& altho’ I have written to England on this subject more than once, have never had an explanation.—You might have expected from me long ‘ere this a statement of this transaction which certainly would have been done, but for the reason above mentioned;—Nor can I have my own consent to exhibit an accompt when I am not confident of its correctness.
                  I should not now have troubled you on this score did I not feel it my duty to do so as it might be infered from my declining to give a statement of the affair, that I did not wish to do it; When the only reason was that I had it not in my power—I called at your house when in Washington a few days since but could not see you, for the purpose of explaining this business—
                  I shall no doubt in the course of this spring receive satisfactory information on this score, which shall be immediately forwarded to you, Mrs. Randolph refered me to you when I should arrive with her watch, you will be pleased therefore to excuse this liberty & remain 
                  Sir With the greatest respect Your Obedient Servant
                  
                     Jno. E. Rigden 
                     
                  
               